

 
 

SERVICE AGREEMENT NO. 37813
CONTROL NO. 930905-001


GTS  SERVICE AGREEMENT


THIS AGREEMENT, made and entered into this 1st day of November, 1993, by and
between COLUMBIA GAS TRANSMISSION CORPORATION ("Seller") and DELTA NATURAL GAS
CO., INC. – CUMBERLAND ("Buyer").


WITNESSETH:  That in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:


Section 1.  Service to be Rendered.  Seller shall perform and Buyer shall
receive service in accordance with the provisions of the effective GTS Rate
Schedule and applicable General Terms and Conditions of Seller's FERC Gas
Tariff, Second Revised Volume No. 1 (Tariff), on file with the Federal Energy
Regulatory Commission (Commission), as the same may be amended or superseded in
accordance with the rules and regulations of the Commission.  The maximum
obligation of Seller to deliver gas hereunder to or for Buyer, the designation
of the points of delivery at which Seller shall deliver or cause gas to be
delivered to or for Buyer, and the points of receipt at which Buyer shall
deliver or cause gas to be delivered, are specified in Appendix A, as the same
may be amended from time to time by agreement between Buyer and Seller, or in
accordance with the rules and regulations of the Commission.  Service hereunder
shall be provided subject to the provisions of Part 284.223 of Subpart G of the
Commission's regulations.  Buyer warrants that service hereunder is being
provided on behalf of Buyer.


Section 2.  Term.  Service under this Agreement shall commence as of November 1,
1993, and shall continue in full force and effect until October 31, 2008, and
from year-to-year thereafter unless terminated by either party upon six (6)
months' written notice to the other prior to the end of the initial term granted
or any anniversary date thereafter.  Pre-granted abandonment shall apply upon
termination of this Agreement, subject to any right of first refusal Buyer may
have under the Commission's regulations and Seller's Tariff.


Section 3.  Rates.  Buyer shall pay Seller the charges and furnish Retainage as
described in the above-referenced Rate Schedule, unless otherwise agreed to by
the parties in writing and specified as an amendment to this Service Agreement.


Section 4.  Notices.  Notices to Seller under this Agreement shall be addressed
to it at Post Office Box 1273, Charleston, West Virginia 25325-1273,
Attention:  Director, Transportation and Exchange and notices to Buyer shall be
addressed to it at 3617 Lexington Road, Winchester, KY  40391,
Attention:  President, Treasurer & CEO, until changed by either party by written
notice.








 
 

--------------------------------------------------------------------------------

 


SERVICE AGREEMENT NO. 37813
CONTROL NO. 930905-001


GTS  SERVICE AGREEMENT (cont'd)




Section 5.  Prior Service Agreements.  This Agreement is being entered into by
the parties hereto pursuant to the Commission's Order No. 636 and its orders
dated July 14, 1993 and September 29, 1993, with respect to Seller's Order No.
636 compliance filing and relates to the following existing Service Agreements:


SGS Service Agreement No. 31084, effective February 4, 1985, as it may have been
amended, providing for a bundled sales, transportation and storage service under
the SGS Rate Schedule.


The terms of Service Agreement No. 37813 shall become effective as of the
effective date hereof, however, the parties agree that neither the execution nor
the performance of Service Agreement 37813 shall prejudice any recoupment or
other rights that Buyer may have under or with respect to the above-referenced
Service Agreements.


DELTA NATURAL GAS CO., INC./CUMBERLAND


By           /s/Alan L. Heath


Title           Vice President – Operations and Engineering






COLUMBIA GAS TRANSMISSION CORPORATION


By           /s/ S. M. Warnick


Title           Vice President

 
 

--------------------------------------------------------------------------------

 



 

 
 

Appendix A to Service Agreement No.
37813
Revision No. 2
     
Under Rate Schedule
GTS
 
Between (Transporter)
Columbia Gas Transmission, LLC
 
and (Shipper)
Delta Natural Gas Company, Inc.
Cumberland Division
 



Transportation Demand


 
Begin Date
 
 
End Date
 
Transportation Demand Dth/day
 
Storage Contract Quantity Dth
 
Annual GTS Quantity Dth/year
 
Recurrence Interval
                     
November 1, 1993
 
October 31, 2010
 
5,400
     
98,200
 
1/1 – 12/31
                     
July 17, 2003
 
October 31, 2010
 
5,400
 
177,662
 
98,200
 
1/1 – 12/31
                     
November 1, 2010
 
October 31, 2015
 
5,400
 
177,662
 
98,200
 
1/1 – 12/31



Primary Receipt Points


 
 
 
Begin Date
 
 
 
 
End Date
 
 
 
Scheduling Point No.
 
 
 
Scheduling Point Name
 
 
 
Measuring Point No.
 
 
 
Measuring Point Name
 
Maximum Daily Quantity (Dth/Day)
 
Minimum Receipt Pressure Obligation
(psig) 1/
 
 
 
Recurrence Interval
 
November 1, 1993
 
 
October 31, 2010
 
 
801
 
 
TCO – LEACH
         
 
1,800
     
 
1/1 – 12/31
                                 
 
November 1, 2010
 
 
October 31, 2015
 
 
801
 
 
TCO - LEACH
 
 
801
 
 
TCO – LEACH
 
 
1,800
     
 
1/1 – 12/31
                                 
 
November 1, 1993
 
 
October 31, 2010
 
 
STOR
 
RP Storage Point TCO
         
 
0
     
 
1/1 – 12/31
                                 
 
November 1, 2010
 
 
October 31, 2015
 
 
STOR
 
RP Storage Point TCO
         
 
0
     
 
1/1 – 12/31
                                                                               
                     




 
 

--------------------------------------------------------------------------------

 



 
Appendix A to Service Agreement No.
37813
Revision No. 2
     
Under Rate Schedule
GTS
 
Between (Transporter)
Columbia Gas Transmission, LLC
 
and (Shipper)
Delta Natural Gas Company, Inc.
Cumberland Division
 
 
Primary Delivery Points
 
                             
 
 
 
Begin Date
 
 
 
 
End Date
 
 
 
Scheduling Point No.
 
 
 
Scheduling Point Name
 
 
 
Measuring Point No.
 
 
 
Measuring Point Name
 
Maximum Daily Delivery (Dth/Day) 1/
 
Minimum Delivery Pressure Obligation
(psig) 1/
 
 
 
Recurrence Interval
 
November 1, 1993
 
 
October 31, 2010
 
 
34
 
Delta Natural Cumberland
         
 
5,400
     
 
1/1 – 12/31
                                 
 
November 1, 2010
 
 
October 31, 2015
 
 
34
 
Delta Natural Cumberland
 
 
805992
 
 
Manchester
 
 
5,100
 
 
265
 
 
1/1 – 12/31
                                 
 
November 1, 2010
 
 
October 31, 2015
 
 
34
 
Delta Natural Cumberland
 
 
832867
 
 
Beattyville
 
 
300
 
 
230
 
 
1/1 – 12/31
                                 
 
November 1, 1993
 
 
October 31, 2010
 
 
STOR
 
RP Storage Point TCO
         
 
0
     
 
1/1 – 12/31
                                 
 
November 1, 2010
 
 
October 31, 2015
 
 
STOR
 
RP Storage Point TCO
         
 
0
     
 
1/1 – 12/31
                                 





1/           Application of MDDOs and/or minimum pressure and/or hourly flowrate
shall be as follows:


COMMENT CODE:  GFN1                                           UNLESS STATION
SPECIFIC MDDOS ARE SPECIFIED IN A SEPARATE FIRM SERVICE AGREEMENT BETWEEN
TRANSPORTER AND SHIPPER, TRANSPORTER'S AGGREGATE MAXIMUM DAILY DELIVERY
OBLIGATION, UNDER THIS AND ANY OTHER SERVICE AGREEMENT BETWEEN TRANSPORTER AND
SHIPPER, AT THE STATIONS LISTED ABOVE SHALL NOT EXCEED THE MDDO QUANTITIES SET
FORTH ABOVE FOR EACH STATION.  ANY STATION SPECIFIC MDDOS IN A SEPARATE FIRM
SERVICE AGREEMENT BETWEEN TRANSPORTER AND SHIPPER SHALL BE ADDITIVE TO THE
INDIVIDUAL STATION MDDOS SET FORTH ABOVE.



 
 

--------------------------------------------------------------------------------

 



 
Appendix A to Service Agreement No.
37813
Revision No. 2
     
Under Rate Schedule
GTS
 
Between (Transporter)
Columbia Gas Transmission, LLC
 
and (Shipper)
Delta Natural Gas Company, Inc.
Cumberland Division
 



COMMENT CODE:  GFN1                                           UNLESS STATION
SPECIFIC MDDOS ARE SPECIFIED IN A SEPARATE FIRM SERVICE AGREEMENT BETWEEN SELLER
AND BUYER, SELLER'S AGGREGATE MAXIMUM DAILY DELIVERY OBLIGATION, UNDER THIS AND
ANY OTHER SERVICE AGREEMENT BETWEEN SELLER AND BUYER, AT THE STATIONS LISTED
ABOVE SHALL NOT EXCEED THE MDDO QUANTITIES SET FORTH ABOVE FOR EACH
STATION.  ANY STATION SPECIFIC MDDOS IN A SEPARATE FIRM SERVICE AGREEMENT
BETWEEN SELLER AND BUYER SHALL BE ADDITIVE TO THE INDIVIDUAL STATION MDDOS SET
FORTH ABOVE.


COMMENT CODE:  FN00


The Master List of Interconnects (MLI) as defined in Section 1 of the General
Terms and Conditions of Transporter's Tariff is incorporated herein by reference
for purposes of listing valid secondary interruptible receipt points.


_____ Yes       __X__ No (Check applicable blank)  Shipper has a contractual
right of first refusal equivalent to the right of first refusal set forth from
time to time in Section 4 of the General Terms and Conditions of Transporter's
FERC  Gas Tariff.


_____ Yes       __X__ No (Check applicable blank)  This Service Agreement covers
interim capacity sold pursuant to the provisions of General Terms and Conditions
Section 4.2(j).  Right of first refusal rights, if any, applicable to this
interim capacity are limited as provided for in General Terms and Conditions
Section 4.2(j).


Service changes pursuant to this Appendix A, Revision No. 2 shall become
effective as of November 01, 2010.  This Appendix A, Revision No. 2 shall cancel
and supersede the previous Appendix A, Revision No. 1 effective as of November
01, 1993, to the Service Agreement referenced above.  With the exception of this
Appendix A, Revision No. 2, all other terms and conditions of said Service
Agreement shall remain in full force and effect.


Delta Natural Gas Company, Inc., Cumberland
Division                                         Columbia Gas Transmission, LLC


By:           Stephen
York                                                                                                By:           Mark
Wilke
Its:           Agent                                                                                            Its:           Director
Commercial Services
Date:        April 27, 2010                                                    
                                           Date:       April 27, 2010

 
 

--------------------------------------------------------------------------------

 

SERVICE AGREEMENT NO. 37814
CONTROL NO. 930905-010


GTS  SERVICE AGREEMENT


THIS AGREEMENT, made and entered into this 1st day of November, 1993, by and
between COLUMBIA GAS TRANSMISSION CORPORATION ("Seller") and DELTA NATURAL GAS
CO., INC. – STANTON ("Buyer").


WITNESSETH:  That in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:


Section 1.  Service to be Rendered.  Seller shall perform and Buyer shall
receive service in accordance with the provisions of the effective GTS Rate
Schedule and applicable General Terms and Conditions of Seller's FERC Gas
Tariff, Second Revised Volume No. 1 (Tariff), on file with the Federal Energy
Regulatory Commission (Commission), as the same may be amended or superseded in
accordance with the rules and regulations of the Commission.  The maximum
obligation of Seller to deliver gas hereunder to or for Buyer, the designation
of the points of delivery at which Seller shall deliver or cause gas to be
delivered to or for Buyer, and the points of receipt at which Buyer shall
deliver or cause gas to be delivered, are specified in Appendix A, as the same
may be amended from time to time by agreement between Buyer and Seller, or in
accordance with the rules and regulations of the Commission.  Service hereunder
shall be provided subject to the provisions of Part 284.223 of Subpart G of the
Commission's regulations.  Buyer warrants that service hereunder is being
provided on behalf of Buyer.


Section 2.  Term.  Service under this Agreement shall commence as of November 1,
1993, and shall continue in full force and effect until October 31, 2008, and
from year-to-year thereafter unless terminated by either party upon six (6)
months' written notice to the other prior to the end of the initial term granted
or any anniversary date thereafter.  Pre-granted abandonment shall apply upon
termination of this Agreement, subject to any right of first refusal Buyer may
have under the Commission's regulations and Seller's Tariff.


Section 3.  Rates.  Buyer shall pay Seller the charges and furnish Retainage as
described in the above-referenced Rate Schedule, unless otherwise agreed to by
the parties in writing and specified as an amendment to this Service Agreement.


Section 4.  Notices.  Notices to Seller under this Agreement shall be addressed
to it at Post Office Box 1273, Charleston, West Virginia 25325-1273,
Attention:  Director, Transportation and Exchange and notices to Buyer shall be
addressed to it at 3617 Lexington Road, Winchesters, KY  40391,
Attention:  President, Treasurer & CEO, until changed by either party by written
notice.






 
 

--------------------------------------------------------------------------------

 




SERVICE AGREEMENT NO. 37814
CONTROL NO. 930905-010


GTS SERVICE AGREEMENT (cont'd)




Section 5.  Prior Service Agreements.  This Agreement is being entered into by
the parties hereto pursuant to the Commission's Order No. 636 and its orders
dated July 14, 1993 and September 29, 1993, with respect to Seller's Order No.
636 compliance filing and relates to the following existing Service Agreements:


SGS Service Agreement No. 31085, effective February 4, 1985, as it may have been
amended, providing for a bundled sales, transportation and storage service under
the SGS Rate Schedule.


The terms of Service Agreement No. 37814 shall become effective as of the
effective date hereof, however, the parties agree that neither the execution nor
the performance of Service Agreement 37815 shall prejudice any recoupment or
other rights that Buyer may have under or with respect to the above-referenced
Service Agreements.


DELTA NATURAL GAS CO., INC./STANTON


By           /s/Alan L. Heath


Title           Vice President – Operations and Engineering






COLUMBIA GAS TRANSMISSION CORPORATION


By           /s/ S. M. Warnick


Title           Vice President

 
 

--------------------------------------------------------------------------------

 





Appendix A to Service Agreement No.
37814
Revision No. 4
     
Under Rate Schedule
GTS
 
Between (Transporter)
Columbia Gas Transmission, LLC
 
and (Shipper)
Delta Natural Gas Company, Inc., Stanton Division
 



Transportation Demand


 
Begin Date
 
 
End Date
 
Transportation Demand Dth/day
 
Storage Contract Quantity Dth
 
Annual GTS Quantity Dth/year
 
Recurrence Interval
                     
November 1, 1993
 
August 3, 2009
 
6,663
     
72,874
 
1/1 – 12/31
                     
July 17, 2003
 
August 3, 2009
 
6,663
 
83,255
 
72,874
 
1/1 – 12/31
                     
August 4, 2009
 
October 31, 2010
 
6,663
 
83,255
 
72,874
 
1/1 – 12/31
                     
November 1, 2010
 
October 31, 2015
 
6,663
 
83,255
 
72,874
 
1/1 – 12/31



Primary Receipt Points


 
 
 
Begin Date
 
 
 
 
End Date
 
 
 
Scheduling Point No.
 
 
 
Scheduling Point Name
 
 
 
Measuring Point No.
 
 
 
Measuring Point Name
 
Maximum Daily Quantity (Dth/Day)
 
Minimum Receipt Pressure Obligation
(psig) 1/
 
 
 
Recurrence Interval
 
November 1, 1993
 
 
August 3, 2009
 
 
733075
 
Anderson Hollow
         
 
4,133
     
 
1/1 – 12/31
                                 
November 1, 1993
 
August 3, 2009
 
801
 
TCO – LEACH
         
843
     
1/1 – 12/31
                                 
August 4, 2009
 
October 31, 2010
 
801
 
TCO – LEACH
 
801
 
TCO – LEACH
 
4,976
                                         
November 1, 2010
 
October 31, 2015
 
801
 
TCO – LEACH
 
801
 
TCO – LEACH
 
4,976
     
1/1 – 12/31
                                 
 
November 1, 1993
 
 
August 3, 2009
 
 
STOR
 
RP Storage Point TCO
         
 
0
     
 
1/1 – 12/31
                                 
 
August 4, 2009
 
 
October 31, 2010
 
 
STOR
 
RP Storage Point TCO
         
0
     
 
1/1 – 12/31
                                 
 
November 1, 2010
 
 
October 31, 2015
 
 
STOR
 
RP Storage Point TCO
                 
 
1/1 – 12/31
Appendix A to Service Agreement No.
37814
Revision No. 4
     
Under Rate Schedule
GTS
 
Between (Transporter)
Columbia Gas Transmission, LLC
 
and (Shipper)
Delta Natural Gas Company, Inc., Stanton Division
 



Primary Delivery Points


 
 
 
Begin Date
 
 
 
 
End Date
 
 
 
Scheduling Point No.
 
 
 
Scheduling Point Name
 
 
 
Measuring Point No.
 
 
 
Measuring Point Name
 
Maximum Daily Delivery (Dth/Day) 1/
 
Minimum Delivery Pressure Obligation
(psig) 1/
 
 
 
Recurrence Interval
 
November 1, 1993
 
 
August 3, 2009
 
 
35
 
Delta Natural Stanton
         
 
2,530
     
 
1/1 – 12/31
                                 
 
August 4, 2009
 
 
October 31, 2010
 
 
35
 
Delta Natural Stanton
 
 
800803
 
 
Stanton
 
 
2,530
 
 
200
 
 
1/1 – 12/31
                                 
 
November 1, 2010
 
 
October 31, 2015
 
35
 
Delta Natural Stanton
 
 
800803
 
 
Stanton
 
 
2,530
 
 
200
 
 
1/1 – 12/31
                                 
November 1, 1993
 
August 3, 2009
 
801
 
TCO - Leach
         
4,133
     
1/1 – 12/31
                                 
August 4, 2009
 
October 31, 2010
 
801
 
TCO – Leach
 
801
 
TCO – Leach
 
4,133
     
1/1 – 12/31
                                 
November 1, 2010
 
October 31, 2015
 
801
 
TCO – Leach
 
801
 
TCO – Leach
 
4,133
     
1/1 – 12/31
                                 
 
November 1, 1993
 
 
August 3, 2009
 
 
STOR
 
RP Storage Point TCO
         
 
0
     
 
1/1 – 12/31
                                 
 
August 4, 2009
 
 
October 31, 2010
 
 
STOR
 
RP Storage Point TCO
         
 
0
     
 
1/1 – 12/31
                                 
 
November 1, 2010
 
 
October 31, 2015
 
 
STOR
 
RP Storage Point TCO
         
 
0
     
 
1/1 – 12/31



1/           Application of MDDOs and/or minimum pressure and/or hourly flowrate
shall be as follows:

 
 

--------------------------------------------------------------------------------

 



 
Appendix A to Service Agreement No.
37814
Revision No. 4
     
Under Rate Schedule
GTS
 
Between (Transporter)
Columbia Gas Transmission, LLC
 
and (Shipper)
Delta Natural Gas Company, Inc., Stanton Division
 



COMMENT CODE:  GFN1                                           UNLESS STATION
SPECIFIC MDDOS ARE SPECIFIED IN A SEPARATE FIRM SERVICE AGREEMENT BETWEEN
TRANSPORTER AND SHIPPER, TRANSPORTER'S AGGREGATE MAXIMUM DAILY DELIVERY
OBLIGATION, UNDER THIS AND ANY OTHER SERVICE AGREEMENT BETWEEN TRANSPORTER AND
SHIPPER, AT THE STATIONS LISTED ABOVE SHALL NOT EXCEED THE MDDO QUANTITIES SET
FORTH ABOVE FOR EACH STATION.  ANY STATION SPECIFIC MDDOS IN A SEPARATE FIRM
SERVICE AGREEMENT BETWEEN TRANSPORTER AND SHIPPER SHALL BE ADDITIVE TO THE
INDIVIDUAL STATION MDDOS SET FORTH ABOVE.


COMMENT CODE:  GFN1                                           UNLESS STATION
SPECIFIC MDDOS ARE SPECIFIED IN A SEPARATE FIRM SERVICE AGREEMENT BETWEEN SELLER
AND BUYER, SELLER'S AGGREGATE MAXIMUM DAILY DELIVERY OBLIGATION, UNDER THIS AND
ANY OTHER SERVICE AGREEMENT BETWEEN SELLER AND BUYER, AT THE STATIONS LISTED
ABOVE SHALL NOT EXCEED THE MDDO QUANTITIES SET FORTH ABOVE FOR EACH
STATION.  ANY STATION SPECIFIC MDDOS IN A SEPARATE FIRM SERVICE AGREEMENT
BETWEEN SELLER AND BUYER SHALL BE ADDITIVE TO THE INDIVIDUAL STATION MDDOS SET
FORTH ABOVE.


The Master List of Interconnects (MLI) as defined in Section 1 of the General
Terms and Conditions of Transporter's Tariff is incorporated herein by reference
for purposes of listing valid secondary interruptible receipt points.


_____ Yes       __X__ No (Check applicable blank)  Shipper has a contractual
right of first refusal equivalent to the right of first refusal set forth from
time to time in Section 4 of the General Terms and Conditions of Transporter's
FERC  Gas Tariff.


_____ Yes       __X__ No (Check applicable blank)  This Service Agreement covers
interim capacity sold pursuant to the provisions of General Terms and Conditions
Section 4.2(j).  Right of first refusal rights, if any, applicable to this
interim capacity are limited as provided for in General Terms and Conditions
Section 4.2(j).


Service changes pursuant to this Appendix A, Revision No. 4 shall become
effective as of November 01, 2010.  This Appendix A, Revision No. 4 shall cancel
and supersede the previous Appendix A, Revision No. 3 effective as of August 04,
2009, to the Service Agreement referenced above.  With the exception of this
Appendix A, Revision No. 4, all other terms and conditions of said Service
Agreement shall remain in full force and effect.

 
 

--------------------------------------------------------------------------------

 



 


Appendix A to Service Agreement No.
37814
Revision No. 4
     
Under Rate Schedule
GTS
 
Between (Transporter)
Columbia Gas Transmission, LLC
 
and (Shipper)
Delta Natural Gas Company, Inc., Stanton Division
 





Delta Natural Gas Company, Inc., Stanton
Division                                                 Columbia Gas
Transmission, LLC


By:           Stephen
York                                                                                                By:           Mark
Wilke
Its:           Agent                                                                                            Its:           Director
Commercial Services
Date:       April 28,
2010                                                                                             Date:           April
27, 2010



 
 

--------------------------------------------------------------------------------

 



 


SERVICE AGREEMENT NO. 37815
CONTROL NO. 930905-013


GTS  SERVICE AGREEMENT


THIS AGREEMENT, made and entered into this 1st day of November, 1993, by and
between COLUMBIA GAS TRANSMISSION CORPORATION ("Seller") and DELTA NATURAL GAS
CO., INC. – WINCHESTER ("Buyer").


WITNESSETH:  That in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:


Section 1.  Service to be Rendered.  Seller shall perform and Buyer shall
receive service in accordance with the provisions of the effective GTS Rate
Schedule and applicable General Terms and Conditions of Seller's FERC Gas
Tariff, Second Revised Volume No. 1 (Tariff), on file with the Federal Energy
Regulatory Commission (Commission), as the same may be amended or superseded in
accordance with the rules and regulations of the Commission.  The maximum
obligation of Seller to deliver gas hereunder to or for Buyer, the designation
of the points of delivery at which Seller shall deliver or cause gas to be
delivered to or for Buyer, and the points of receipt at which Buyer shall
deliver or cause gas to be delivered, are specified in Appendix A, as the same
may be amended from time to time by agreement between Buyer and Seller, or in
accordance with the rules and regulations of the Commission.  Service hereunder
shall be provided subject to the provisions of Part 284.223 of Subpart G of the
Commission's regulations.  Buyer warrants that service hereunder is being
provided on behalf of Buyer.


Section 2.  Term.  Service under this Agreement shall commence as of November 1,
1993, and shall continue in full force and effect until October 31, 2008, and
from year-to-year thereafter unless terminated by either party upon six (6)
months' written notice to the other prior to the end of the initial term granted
or any anniversary date thereafter.  Pre-granted abandonment shall apply upon
termination of this Agreement, subject to any right of first refusal Buyer may
have under the Commission's regulations and Seller's Tariff.


Section 3.  Rates.  Buyer shall pay Seller the charges and furnish Retainage as
described in the above-referenced Rate Schedule, unless otherwise agreed to by
the parties in writing and specified as an amendment to this Service Agreement.


Section 4.  Notices.  Notices to Seller under this Agreement shall be addressed
to it at Post Office Box 1273, Charleston, West Virginia 25325-1273,
Attention:  Director, Transportation and Exchange and notices to Buyer shall be
addressed to it at 3617 Lexington Road, Winchester, KY  40391,
Attention:  President, Treasurer & CEO, until changed by either party by written
notice.










SERVICE AGREEMENT NO. 37815
CONTROL NO. 930905-013


GTS SERVICE AGREEMENT (cont'd)




Section 5.  Prior Service Agreements.  This Agreement is being entered into by
the parties hereto pursuant to the Commission's Order No. 636 and its orders
dated July 14, 1993 and September 29, 1993, with respect to Seller's Order No.
636 compliance filing and relates to the following existing Service Agreements:


SGS Service Agreement No. 31086, effective February 4, 1985, as it may have been
amended, providing for a bundled sales, transportation and storage service under
the SGS Rate Schedule.


The terms of Service Agreement No. 37815 shall become effective as of the
effective date hereof, however, the parties agree that neither the execution nor
the performance of Service Agreement 37815 shall prejudice any recoupment or
other rights that Buyer may have under or with respect to the above-referenced
Service Agreements.


DELTA NATURAL GAS CO., INC./WINCHESTER


By           /s/Alan L. Heath


Title           Vice President – Operations and Engineering






COLUMBIA GAS TRANSMISSION CORPORATION


By           /s/ S. M. Warnick


Title           Vice President



 
 



 

 
 

--------------------------------------------------------------------------------

 

Appendix A to Service Agreement No.
37815
Revision No. 3
     
Under Rate Schedule
GTS
 
Between (Transporter)
Columbia Gas Transmission, LLC
 
and (Shipper)
Delta Natural Gas Company, Inc.
 



Transportation Demand


 
Begin Date
 
 
End Date
 
Transportation Demand Dth/day
 
Storage Contract Quantity Dth
 
Annual GTS Quantity Dth/year
 
Recurrence Interval
                     
November 1, 1993
 
October 31, 2010
 
4,950
     
117,101
 
1/1 – 12/31
                     
September 1, 2003
 
October 31, 2010
 
4,950
 
162,857
 
117,101
 
1/1 – 12/31
                     
November 1, 2010
 
October 31, 2015
 
4,950
 
162,857
 
117,101
 
1/1 – 12/31
                     



Primary Receipt Points


 
 
 
Begin Date
 
 
 
 
End Date
 
 
 
Scheduling Point No.
 
 
 
Scheduling Point Name
 
 
 
Measuring Point No.
 
 
 
Measuring Point Name
 
Maximum Daily Quantity (Dth/Day)
 
Minimum Receipt Pressure Obligation
(psig) 1/
 
 
 
Recurrence Interval
 
November 1, 1993
 
 
October 31, 2010
 
 
801
 
 
TCO – Leach
 
 
801
 
 
TCO - Leach
 
 
1,650
     
 
1/1 – 12/31
                                 
November 1, 2010
 
October 31, 2015
 
801
 
TCO - Leach
 
801
 
TCO - Leach
 
1,650
     
1/1 – 12/31
                                 
 
November 1, 1993
 
 
October 31, 2010
 
 
STOR
 
RP Storage Point TCO
         
 
0
     
 
1/1 – 12/31
                                 
 
November 1, 2010
 
 
October 31, 2015
 
 
STOR
 
RP Storage Point TCO
         
 
0
     
 
1/1 – 12/31
                                 


 
 

--------------------------------------------------------------------------------

 



 
Appendix A to Service Agreement No.
37815
Revision No. 3
     
Under Rate Schedule
GTS
 
Between (Transporter)
Columbia Gas Transmission, LLC
 
and (Shipper)
Delta Natural Gas Company, Inc.
 



Primary Delivery Points


 
 
 
Begin Date
 
 
 
 
End Date
 
 
 
Scheduling Point No.
 
 
 
Scheduling Point Name
 
 
 
Measuring Point No.
 
 
 
Measuring Point Name
 
Maximum Daily Delivery Obligation (Dth/Day) 1/
 
Minimum Delivery Pressure Obligation
(psig) 1/
 
 
 
Recurrence Interval
 
November 1, 1993
 
 
October 31, 2010
 
 
36-10
 
Delta Natural Winchester
 
 
803545
 
Delta - Owingsville
 
 
1,030
     
 
1/1 – 12/31
                                 
 
November 1, 2010
 
 
October 31, 2015
 
 
36-10
 
Delta Natural Winchester
 
 
803545
 
Delta - Owingsville
 
 
1,030
     
 
1/1 – 12/31
                                 
 
November 1, 1993
 
 
October 31, 2010
 
 
36-10
 
Delta Natural Winchester
 
 
803564
 
Sharpsburg Delta
 
 
220
     
 
1/1 – 12/31
                                 
 
November 1, 2010
 
 
October 31, 2015
 
 
36-10
 
Delta Natural Winchester
 
 
803564
 
Sharpsburg Delta
 
 
220
     
 
1/1 – 12/31
                                 
 
November 1, 1993
 
 
October 31, 2010
 
 
36-12
 
Delta Natural Winchester
 
 
800809
 
 
Kingston Terrill
 
 
2,270
 
 
200
 
 
1 – 12/31
                                 
 
November 1, 2010
 
 
October 31, 2015
 
 
36-12
 
Delta Natural Winchester
 
 
800809
 
 
Kingston Terrill
 
 
2,270
 
 
200
 
 
1/1 – 12/31
                                 
 
November 1, 1993
 
 
October 31, 2010
 
 
36-12
 
Delta Natural Winchester
 
 
803563
 
 
Camargo
 
 
340
     
 
1/1 – 12/31
                                 
 
November 1, 2010
 
 
October 31, 2015
 
 
36-12
 
Delta Natural Winchester
 
 
803563
 
 
Camargo
 
 
340
     
 
1/1 – 12/31
                                 
 
November 1, 1993
 
 
October 31, 2010
 
 
36-14
 
Delta Natural Winchester
 
 
803544
 
 
Frenchburg
 
 
280
 
 
150
 
 
1/1 – 12/31
                                 
 
November 1, 2010
 
 
October 31, 2015
 
 
36-14
 
Delta Natural Winchester
 
 
803544
 
 
Frenchburg
 
 
280
 
 
150
 
 
1/1 – 12/31
                                 


 
 

--------------------------------------------------------------------------------

 



 
Appendix A to Service Agreement No.
37815
Revision No. 3
     
Under Rate Schedule
GTS
 
Between (Transporter)
and (Shipper)
Columbia Gas Transmission, LLC
Delta Natural Gas Company, Inc.
 



 
Primary Delivery Points
   
 
 
 
Begin Date
 
 
 
 
End Date
 
 
 
Scheduling Point No.
 
 
 
Scheduling Point Name
 
 
 
Measuring Point No.
 
 
 
Measuring Point Name
 
Maximum Daily Delivery Obligation (Dth/Day) 1/
 
Minimum Delivery Pressure Obligation
(psig) 1/
 
 
 
Recurrence Interval
                                 
 
November 1, 1993
 
 
October 31, 2010
 
 
47
 
Delta Natural Winchester
 
 
804148
 
Delta Natural Gas
 
 
500
     
 
1/1 – 12/31
                                 
 
November 1, 2010
 
 
October 31, 2015
 
 
47
 
Delta Natural Winchester
 
 
804148
 
Delta Natural Gas
 
 
500
     
 
1/1 – 12/31
                                 
 
November 1, 1993
 
 
October 31, 2010
 
 
53
 
Delta Natural Winchester
 
 
803512
 
Delta – N. Middletown
 
 
310
 
 
100
 
 
1/1 – 12/31
                                 
 
November 1, 2010
 
 
October 31, 2015
 
 
53
 
Delta Natural Winchester
 
 
803512
 
Delta – N. Middletown
 
 
310
 
 
100
 
 
1/1 – 12/31
                                 
 
November 1, 1993
 
 
October 31, 2010
 
 
STOR
 
RP Storage Point TCO
         
 
0
     
 
1/1 – 12/31
                                 
 
November 1, 2010
 
 
October 31, 2015
 
 
STOR
 
RP Storage Point TCO
         
 
0
     
 
1/1 – 12/31



1/           Application of MDDOs and/or minimum pressure and/or hourly flowrate
shall be as follows:




COMMENT CODE:  GFN1                                           UNLESS STATION
SPECIFIC MDDOS ARE SPECIFIED IN A SEPARATE FIRM SERVICE AGREEMENT BETWEEN
TRANSPORTER AND SHIPPER, TRANSPORTER'S AGGREGATE MAXIMUM DAILY DELIVERY
OBLIGATION, UNDER THIS AND ANY OTHER SERVICE AGREEMENT BETWEEN TRANSPORTER AND
SHIPPER, AT THE STATIONS LISTED ABOVE SHALL NOT EXCEED THE MDDO QUANTITIES SET
FORTH ABOVE FOR EACH STATION.  ANY STATION SPECIFIC MDDOS IN A SEPARATE FIRM
SERVICE AGREEMENT BETWEEN TRANSPORTER AND SHIPPER SHALL BE ADDITIVE TO THE
INDIVIDUAL STATION MDDOS SET FORTH ABOVE.

 
 

--------------------------------------------------------------------------------

 



 
Appendix A to Service Agreement No.
37815
Revision No. 3
     
Under Rate Schedule
GTS
 
Between (Transporter)
Columbia Gas Transmission, LLC
 
and (Shipper)
Delta Natural Gas Company, Inc,
 



The Master List of Interconnects (MLI) as defined in Section 1 of the General
Terms and Conditions of Transporter's Tariff is incorporated herein by reference
for purposes of listing valid secondary interruptible receipt points.


_____ Yes       __X__ No (Check applicable blank)  Shipper has a contractual
right of first refusal equivalent to the right of first refusal set forth from
time to time in Section 4 of the General Terms and Conditions of Transporter's
FERC  Gas Tariff.


_____ Yes       __X__ No (Check applicable blank)  This Service Agreement covers
interim capacity sold pursuant to the provisions of General Terms and Conditions
Section 4.2(j).  Right of first refusal rights, if any, applicable to this
interim capacity are limited as provided for in General Terms and Conditions
Section 4.2(j).


Service changes pursuant to this Appendix A, Revision No. 3 shall become
effective as of November 01, 2010.  This Appendix A, Revision No. 3 shall cancel
and supersede the previous Appendix A, Revision No. 2 effective as of November
01, 1993, to the Service Agreement referenced above.  With the exception of this
Appendix A, Revision No.3, all other terms and conditions of said Service
Agreement shall remain in full force and effect.


Delta Natural Gas Company,
Inc.                                                                                                Columbia
Gas Transmission, LLC


By:           Stephen
York                                                                                                By:           Mark
Wilke
Its:                                                                                                Its:           Director
Commercial Services
Date:           April 28,
2010                                                                                                Date:           April
27, 2010

 
 
